Citation Nr: 0213544	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
1997, for the grant of service connection for chronic 
gastritis with peptic ulcer disease.

2.  Entitlement to an initial evaluation in excess of 
40 percent from January 31, 1997 to March 3, 1999, and from 
February 24, 2000, to the present.

3.  Entitlement to an initial compensable evaluation from 
March 4, 1999, to February 23, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for chronic 
gastritis with peptic ulcer disease, effective January 31, 
1997, and assigned a 40 percent evaluation from January 31, 
1997, to March 3, 1999, and a noncompensable evaluation from 
March 4, 1999.  The veteran appealed the evaluations assigned 
and the effective date for the grant of service connection.

In a June 2000 rating decision, the RO granted a 40 percent 
evaluation for chronic gastritis with peptic ulcer disease, 
effective February 24, 2000

In an August 2000 VA Form 9, Appeal to the Board, the veteran 
stated that he wanted a hearing before a traveling section of 
the Board.  In a February 2002 statement, the veteran's 
representative stated that the veteran changed his mind and 
decided against having a hearing before the Board.  
Accordingly, the Board finds that there is no hearing request 
pending at this time and will proceed with the appeal.

The Board notes that in a VA Form 9, received in June 2001, 
the veteran stated that he was unable to maintain gainful 
employment as a result of his service-connected chronic 
gastritis with peptic ulcer disease.  Thus, the veteran has 
filed an informal claim for a total rating for compensation 
based upon individual unemployability.  Additionally, the 
veteran submitted a copy of part of the June 2000 statement 
of the case, which addressed effective dates when clear and 
unmistakable error is found in a decision.  The veteran 
highlighted that part of the regulation, and stated that the 
1954 decision was not correct.  The Board finds that this 
could be construed as a claim for clear and unmistakable 
error in the January 1955 rating decision.  As this claim, 
and the claim for a total rating for compensation based upon 
individual unemployability, have not been procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  In January 1955, the RO denied service connection for 
psycho-physiological gastrointestinal reaction.  The veteran 
was notified of the decision in February 1955 and did not 
appeal it.

2.  In April 1994, the veteran filed a petition to reopen the 
claim for service connection for gastritis.

3.  In January 1996, the RO denied reopening the claim for 
service connection for a gastrointestinal disorder.  The 
veteran was notified that same month of the decision and did 
not appeal it.

4.  On January 31, 1997, the veteran's representative 
submitted an informal petition to reopen the claim for 
service connection for a gastrointestinal disorder.

5.  The service-connected chronic gastritis with peptic ulcer 
disease has remained the same severity during the appeal 
period.

6.  Chronic gastritis with peptic ulcer disease is manifested 
by no more than moderately severe symptoms.


CONCLUSIONS OF LAW

1.  The January 1955 rating decision, which denied service 
connection for psycho-physiological gastrointestinal 
reaction, and the January 1996 rating decision, which denied 
reopening the claim for service connection for a 
gastrointestinal disorder, are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

2.  The legal criteria for an effective date prior to January 
31, 1997, for the grant of service connection for chronic 
gastritis with peptic ulcer disease have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2001).

3.  The criteria for a 40 percent evaluation from March 4, 
1999, to February 23, 2000, for chronic gastritis with peptic 
ulcer disease have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7304 (2001).

3.  The criteria for an initial evaluation in excess of 
40 percent for chronic gastritis with peptic ulcer disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the January 2000 and June 2000 rating 
decisions, the June 2000 and May 2001 statements of the case, 
and the May 2001 and January 2002 supplemental statements of 
the case, the RO informed the veteran of the evidence 
necessary to establish a higher evaluation for chronic 
gastritis with peptic ulcer disease and the evidence 
necessary to establish an earlier effective date for the 
grant of service connection.  In the June 2000 and May 2001 
statements of the case, the RO also included the pertinent 
regulations that applied to the veteran's claims for an 
increased evaluation and an earlier effective date.  These 
determinations were mailed to the veteran with correspondence 
copies mailed to the veteran's accredited representative, the 
Texas Veterans Commission, and were not returned by the 
United States Postal Service as undeliverable.  Thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

As to assisting the veteran in obtaining relevant records, 
the veteran reported that he had received treatment for 
chronic gastritis with peptic ulcer disease from VA and a 
private physician.  The record reflects that the RO has 
obtained the VA treatment reports and the private medical 
records and associated them with the claims file.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for chronic gastritis with 
peptic ulcer disease that have not been associated with the 
claims file.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo a VA examination related to 
his claim for an increased evaluation.  

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with this claim for an 
earlier effective date.  However, the issue before the Board 
is whether an effective date earlier than January 31, 1997, 
is warranted for the grant of service connection.  An 
examination conducted in 2002 would not assist in the grant 
of an effective date more than five years ago.  Thus, the 
Board finds that VA was not under an obligation to have the 
veteran examined for the purposes of this claim.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


II.  Earlier Effective Date

The record reflects that in a January 1955 rating decision, 
the RO denied service connection for psycho-physiological 
gastrointestinal reaction.  In a February 1, 1955, letter, 
the RO informed the veteran that it had denied service 
connection for a nervous stomach and informed him of his 
appellate rights.  The veteran did not appeal the decision 
within one year of the February 1955 notification.

In April 1994, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, wherein he 
indicated he was seeking service connection for 
gastritis/stomach disorder.  In a January 1996 rating 
decision, the RO denied reopening the claim for service 
connection for a gastrointestinal disorder.  In a January 29, 
1996, letter, the RO attached a copy of the rating decision 
and of his appellate rights.  The veteran did not appeal the 
decision within one year of the January 1996 notification.

On January 31, 1997, the veteran's representative submitted a 
document, which was stamped with "INFORMAL CLAIM," in which 
the representative requested that the memorandum be accepted 
as an informal claim for compensation and/or pension.  On 
February 4, 1997, the veteran submitted a petition to reopen 
the claim for service connection for a stomach condition.

In August 1997, the RO denied reopening the claim, and the 
veteran appealed the decision.  In April 1999, the Board 
determined that the veteran had submitted new and material 
evidence and remanded the claim for service connection for a 
gastrointestinal disorder to the RO for additional 
development and adjudicative actions.  

While the claim was in remand status, the RO granted service 
connection for chronic gastritis with peptic ulcer disease, 
effective January 31, 1997.  The veteran claims that because 
he has been seeking service connection for his 
gastrointestinal disorder since he was discharged from 
service, that he should receive compensation from the time he 
was discharged from service.  Additionally, the veteran has 
argued that he never received the February 1955 notification 
of the January 1955 rating decision.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

Under 38 C.F.R. § 3.157(b)(1) (2001), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient or hospital examination, or admission to a VA 
or uniformed services hospital will be accepted as receipt of 
a claim based on the date of the outpatient treatment, 
hospital examination, or admission to a VA or uniformed 
services hospital.  The provisions of this paragraph apply 
only when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than January 31, 
1997, for the grant of service connection for chronic 
gastritis with peptic ulcer disease is legally precluded.  
The reasons follow.

The January 1955 RO rating decision, which denied service 
connection for psycho-physiological gastrointestinal 
reaction, and the January 1996 RO rating decision, which 
denied reopening the claim for service connection for a 
gastrointestinal disorder, are final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Thus, the earliest effective date 
possible could not be prior to January 1996.

The Board is aware that the veteran claims that he did not 
receive notification of the January 1955 rating decision.  
However, it must be noted that the February 1955 letter was 
sent to the exact same address as the veteran indicated on 
his application for compensation, received in December 1954.  
The February 1955 notification was not returned by the post 
office as undeliverable, and the veteran is presumed to have 
received the notification.  Woods v. Gober, 14 Vet. App. 214, 
220 (2000) ("There is a presumption of regularity that the 
Secretary properly discharged his official duties by mailing 
a copy of a VA decision to the last known address of the 
appellant and the appellant's representative, if any, on the 
date that the decision was issued." citing Davis (Desmond) 
v. Brown, 7 Vet. App. 298, 300 (1994); Ashley, 2 Vet. App. at 
64-65; and Chute v. Derwinski, 1 Vet. App. 352, 353 (1991)); 
see also Butler v. Principi, 244 F.3d 1337, 1339 (Fed. Cir. 
2001) (presumption of regularity applied to mailing of copy 
of notice of appellate rights so that where veteran did not 
timely file notice of disagreement from administrative 
decision such decision was proper basis for denial of 
veteran's claim).

Additionally, while the veteran is competent to assert that 
he did not receive the February 1955 notification, he must 
rebut the presumption of regularity by submitting "clear 
evidence to the effect that [VA's] regular mailing practices 
[were] not regular or that they were not followed."  Woods, 
supra (internal quotation marks and citations omitted).  The 
veteran has made no attempt at such a showing here, relying 
instead on his statements that he did not receive the letter.  
Nevertheless, a statement that the mailing in question was 
not received is insufficient to rebut the presumption of 
regularity, and thus his cursory assertion does not establish 
that the notice requirements associated with the February 
1955 notification have not been met.  See YT v. Brown, 9 Vet. 
App. 195, 199 (1996).

The veteran has not made any allegations as to not having 
received the January 1996 notification.  Following the 
January 1996 rating decision, the veteran, through his 
representative, filed an informal petition to reopen the 
claim for service connection for a gastrointestinal disorder 
on January 31, 1997.  After the claim was reopened and 
remanded by the Board in April 1999, the RO subsequently 
granted service connection for chronic gastritis with peptic 
ulcer disease and assigned an effective date of January 31, 
1997.  The Board concludes that this is the correct effective 
date.  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later" (emphasis added)).  Here, the veteran's petition to 
reopen the claim for service connection for chronic gastritis 
with peptic ulcer disease was granted based upon his 
representative's January 31, 1997, submission.  

An effective date prior to January 31, 1997, is legally 
precluded.  See id.  As stated above, the effective date 
cannot precede January 1996, as that rating decision is 
final.  The veteran did not file a petition to reopen the 
claim for service connection for a gastrointestinal disorder 
between January 1996 and January 31, 1997.  There are no VA 
treatment records between the January 1996 rating decision 
and the January 1997 submission from the veteran's 
representative, which could be seen as a petition to reopen 
the claim for service connection for a gastrointestinal 
disorder.  See 38 C.F.R. § 3.157(b).  

Applying 38 U.S.C.A. § 5110, the earliest effective date is 
date of receipt of claim.  Here, January 31, 1997.  Applying 
38 C.F.R. § 3.400, the earliest effective date is date 
entitlement arose or date of claim, whichever is later.  Even 
if entitlement to service connection arose in 1954, the date 
of receipt of claim is January 31, 1997.  The Board finds 
that the RO has granted the earliest effective date possible 
based upon the facts in this case and the law and 
regulations.

The Board is aware that the veteran has asserted that he 
warrants service connection for gastrointestinal disorder as 
of when he was discharged from service.  Based upon the above 
reasons, an effective date earlier than January 31, 1997, 
cannot be granted.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Increased Evaluation

The medical evidence submitted shows the veteran has a 
consistent history of gastrointestinal symptoms since 
discharge from service until the present.  He has undergone 
upper gastrointestinal x-rays, which have shown gastritis.  
Barium enemas have been negative.  

In a July 1998 letter, Dr. Louis J. Wilson stated that the 
veteran was found to have an infection of the stomach with 
Helicobacter pylori on biopsy.  He stated the veteran had 
undergone appropriate antibiotic and medical treatment and 
the infection had resolved.  Dr. Wilson noted the veteran had 
a history of peptic ulcer  disease, chronic gastritis, and 
gastroesophageal reflux disorder with small sliding hiatal 
hernia and that he took medications for these conditions.

March 1999 medical reports from Dr. Wilson show the veteran 
reported feeling much better after eradication of the 
Helicobacter pylori bacteria.  He stated the veteran had had 
no further recurrence of indigestion, dyspepsia, or 
epigastric pain.  Dr. Wilson stated that examination of the 
abdomen was negative, noting that it was soft and not 
distended.  He further stated there was no organomegaly, 
masses or tenderness, and that bowel sounds were normally 
active.  Dr. Wilson stated that the veteran seemed to have 
had complete success with eradication of the Helicobacter 
pylori infection and subsequent complete resolution of his 
symptoms.  He added that he was convinced that the chronic 
abdominal pain and problems that the veteran had suffered for 
many years were caused by chronic peptic ulcer disease, 
secondary to Helicobacter pylori infection.  Dr. Wilson 
further added that the veteran had had symptoms of peptic 
ulcer disease dating back to his years in the service, and 
since Helicobacter pylori infection had only been understood 
as a cause of peptic ulcer disease in the past decade, it 
would have been impossible for his physicians to have made 
this diagnosis back then.  Dr. Wilson stated that since the 
infection had been eradicated, the veteran's symptoms had 
completely resolved.

An August 1999 VA examination report shows that the veteran 
reported he had had near complete resolution of his symptoms 
since treatment by Dr. Wilson in 1998.  The veteran denied 
any melena, hematochezia, bloating, or gas since treatment.  
He stated he was able to eat his regular diet and had been 
relatively symptom free.  The examiner stated that on 
examination, the veteran was well nourished and appeared 
healthy.  He stated the veteran weighed 176 pounds.  The 
abdomen was reported as flat, soft, and without guarding or 
rebound.  The examiner noted that there was slight tenderness 
in the epigastric area.  He stated there were no masses or 
hepatosplenomegaly.  Stool was reported as guaiac and 
negative.  The examiner entered a diagnosis of chronic 
gastritis and peptic ulcer disease, secondary to Helicobacter 
pylori symptoms resolved with treatment.

A February 2000 private medical record shows that Dr. Wilson 
noted that the veteran continued to have recurrent bouts of 
dyspepsia, gas, bloating and abdominal discomfort, chronic 
constipation, Lactose intolerance, and gastritis with 
intestinal metaplasia.  The veteran reported that milk of 
magnesia had substantially helped the constipation and the 
gas as well.  He stated he had periodic episodes where the 
gas seemed to worsen.

In a March 2000 letter, the veteran stated that he had 
continuous recurrent episodes of the service-connected 
disability subsequent to March 1999 and that medication 
temporarily relieved some of the symptoms.

In an April 2000 letter from a VA physician's assistant, she 
stated that the veteran had been a patient of the clinic 
since October 1997 to the present.  She stated he was 
chronically plagued with abdominal distress related to his 
peptic ulcer disease, as well as irritable bowel syndrome.  
The physician's assistant added that the veteran had been on 
chronic medication to help control these symptoms and that he 
would get multiple flare-ups.  She added that at times, the 
veteran could be symptom free, but that his abdominal 
conditions were recurring without complete resolution.

At a March 2001 RO hearing, the veteran stated that he 
currently weighed 180 pounds and noted that he had weighed 
159 pounds the prior year.  He stated he was taking vitamins 
because of his anemia, but admitted no medical professional 
had told him he had anemia.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
chronic gastritis with peptic ulcer disease.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran's service-connected chronic gastritis with peptic 
ulcer disease is rated under Diagnostic Code 7304.  Severe 
gastritis with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7304 (2001).  
A moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year 
warrants a 40 percent evaluation.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the RO has staged the 
veteran's evaluations during the appeal period.  The 
veteran's service-connected chronic gastritis with peptic 
ulcer disease is currently staged as follows:

40 percent 		from January 31, 1997
0 percent 		from March 4, 1999
40 percent 		from February 24, 2000

While the Board understands the basis of the RO's staging the 
veteran's evaluations during the appeal period, the Board 
finds that there is a basis to grant a 40 percent evaluation 
from March 4, 1999, to February 23, 2000.  First, the veteran 
has testified that although he was symptom free during the 
times when he was examined, he continued to have symptoms 
related to his service-connected disability.  In an April 
2000 letter, a VA physician's assistant verified the 
veteran's allegations of a chronic disability, which she 
stated had periods where there were no symptoms and periods 
of flare-ups.  This is consistent with what the evaluations 
in the Rating Schedule contemplate.  See 38 C.F.R. § 4.1 
("[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  
Additionally, the Board notes that the veteran has complained 
of chronic gastrointestinal symptoms since being discharged 
from service, which is substantiated by the evidence of 
record.  Thus, resolving all reasonable doubt in favor of the 
veteran, and considering the VA physician's assistant's 
statement, the Board finds that the evidence supports the 
grant of a 40 percent evaluation from March 4, 1999, to 
February 23, 2000.  

As to whether the veteran's service-connected disability 
warrants an initial evaluation in excess of 40 percent, the 
Board finds that the preponderance of the evidence is against 
the grant of a higher evaluation.  The service-connected 
chronic gastritis with peptic ulcer disease is manifested by 
no more than recurrent incapacitating episodes averaging 10 
days or more in duration, at least four or more times a year.  
Based upon the symptoms the veteran reports in the 
examinations and in the treatment reports, he meets the 
40 percent criteria under Diagnostic Code 7304.  He has 
continuous symptoms throughout the year, but not necessarily 
incapacitating episodes.  Thus, the Board finds that the 
above-described symptoms are indicative of no more than a 
40 percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7304.

The Board must now consider whether the veteran's disability 
warrants a 60 percent evaluation, and finds that it does not.  
While the veteran has asserted that he has lost weight and 
may have anemia, there is no evidence to support his 
assertions.  In fact, the veteran has gained weight since 
1997.  No medical professional has stated that the veteran 
has anemia.  The veteran's pain is relieved by medication.  
Additionally, the evidence since the veteran's claim to 
reopen in 1997 does not show recurrent hematemesis or melena.  
The preponderance of the evidence is against an evaluation in 
excess of 60 percent.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warranted an evaluation 
in excess of 0 percent for the period between 1999 and 2000, 
he is correct, and the Board has granted a 40 percent 
evaluation for that period.  However, to the extent that the 
veteran has asserted that he warrants more than the 
40 percent evaluation, the medical findings do not support 
his assertions for the next higher evaluation.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than January 31, 
1997, for the grant of service connection for chronic 
gastritis with peptic ulcer disease is denied.

Entitlement to an initial evaluation of 40 percent for 
chronic gastritis with peptic ulcer disease, from March 4, 
1999, to February 23, 2000, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an initial evaluation in excess of 40 percent 
for chronic gastritis with peptic ulcer disease is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

